DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 4, 7-11, 13-17, 19-24 are pending.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/22 has been entered.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 23-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 23-24 recite an amount of polymer that is mutually exclusive with the corresponding amount recited in claim 1.  It is unclear how to interpret these claims.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 2, 4, 7-11, 13-17, 19-20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohlsson et al. (U.S. 2006/0188678) in view of Wilson (U.S. 5,419,934) in view of Pereira et al. (WO/2011/066634, see English language equivalent U.S. 2013/0203953) in view of Weisman et al. (U.S. 2012/0263924) in view of Nelson et al. (U.S. 2012/0107542) in view of Chang et al. (U.S. 2011/0274892).
Regarding claims 1, 2, 4, 7-11, 13-17, 19-20, Ohlsson teaches a multilayer polyolefin film that includes two surface layers (first and third skin layers) on either side of a core (second) layer with the core layer including 60-90% of HDPE (which may be an ethylene propylene copolymer, [0028]) having a density of 0.94-0.965, 40-10% of LLDPE ([0009]) and with the skin layers including at least 80% (including 100%) of LLDPE (which may be an ethylene propylene copolymer, [0028]) ([0010]-[0011]) (i.e., each skin layer may consist of LLDPE, as in claim 9).  The core layer is also a single layer.  The HDPE density above overlaps claims 1, 2, 9, 10, 15, 16.  The above ethylene propylene copolymer is both an ethylene alphaolefin copolymer as in claims 1 and 9 and a propylene alpha olefin copolymer as in claim 15.   The above amount of the ethylene propylene copolymer and the LLDPE in the core layer overlaps the ranges of claims 1, 2, 9, 10, and 15-16.  The above polyolefins may be produced via a Ziegler-Natta catalysts, but this is immaterial product by process limitation ([0021]-[0026]).  The second (core) layer may include a colorant ([0040]).  The layers may be coextruded ([0012]) without any orientation process being disclosed (i.e., all layers non-oriented as in claim 1).  Ohlsson also teaches that the film is intended for use in packaging of consumer goods (i.e., in “connection with” consumer goods) (e.g., packaging/heavy duty sacks for, e.g., fertilizer, animal food, etc. [0001]-[0002]) as in claims 8, 14, 20).
Regarding the thickness recited in claim 15, although Ohlsson does not disclose this thickness of the core layer, Ohlsson teaches that the core layer (via the HDPE, which is not present in the skin layers) provides stiffness, strength and impact resistance ([0008]) and teaches that the thickness of the layers may be adjusted to optimize the properties of the overall film, including stiffness and toughness which is provided by the core layer ([0044]).  Thus the amount of the core layer in the overall multilayer (i.e., the thickness of the core layer) is a result effective variable that would have been obvious to adjust, including to values within the claimed range, as part of the routine optimization of the stiffness, strength and impact resistance properties of the overall multilayer film (i.e., with more of the core layer providing more stiffness, strength and impact resistance).  
In addition and as an alternative to the thickness of the core HDPE containing layer in Ohlsson being obvious to adjust to optimize stiffness, strength and impact resistance, as explained above, Wilson is also directed to a packaging material that includes skin layers of LLDPE and a core layer of LLDPE mixed with an ethylene propylene copolymer (like the HDPE of Ohlsson) and teaches that the strength and toughness of the overall film may be adjusted by adjusting the thickness of the core layer (see abstract, col. 7, lines 35-45).  Thus, it would have been additionally and alternatively obvious to have adjusted the amount/thickness of the core layer in Ohlsson, as a result effective variable, including to values within the claimed range because the strength and toughness of the overall film is taught in Wilson as being controlled via the thickness of the core layer.  
In addition to the thickness being obvious to adjust as a result effective variable, Ohlsson teaches that the overall thickness of the multilayer may be about 150 microns ([0048]) and Wilson teaches that the outer LLDPE layers of such a film may together make up 10-95% of the overall thickness (col. 9, lines 20-35) which would result in, e.g., 10% of the total thickness being the two skin layers (5% each) and 90% of the total thickness being the core layer, which corresponds to 135 microns (0.9*150) when the 150 micron total thickness from Ohlsson is used, which is within the claimed range.  Therefore, it would have been obvious to have used a thicker core layer (up to 90% of the total film thickness) as taught by Wilson for the multilayer of Ohlsson in order to improve the amount of strength and toughness provided in the overall film (as taught by Ohlsson and Wilson, as explained above).  
Ohlsson does not disclose the claimed modern carbon limitations.  However, Pereira teaches a low cost, low greenhouse gas emitting process for the production of bio-based ethylene and propylene by fermenting sugar cane juice with propionibacterium acidipropionici and Clostridium butyricum to create propionic acid and butyric acid followed by anodic elctrodecarboxylation to produce ethylene and propylene for making polyolefins (see abstract, [0032]-[0036]).  Pereira teaches that such polymers are useful in packaging materials ([0093]-[0108]).  
Thus, it would have been obvious to one having ordinary skill in the art to have used the bio-based fermentation process of Pereira to create at least a portion of the ethylene and propylene used in Ohlsson to make the HDPE and LLDPE copolymers in the core and skin layers in order to lower cost and lower greenhouse gas emissions during the process of producing the olefins, as in claims 7, 13, and 19.  It would have further been obvious to have used as much of the bio based ethylene and propylene from Pereira (including 100% of the ethylene and propylene used in all layers of Ohlsson and overlapping the claimed ranges) to produce the most greenhouse gas emitting reduction for the film formation process.  This would result in a percent modern carbon in all layers that overlaps the claimed ranges of claims 1, 4, 9, 11, 15, and 17 (i.e., still allowing for some of the ethylene/propylene to be petroleum based).
In addition to the use of bio based ethylene and propylene being obvious in Ohlsson via the lowering of greenhouse gas emission motivation from Pereira (as explained above), the use of such bio based materials (from Pereira) in Ohlsson is further obvious in view of Weismann, which is also directed to olefin based multilayer packaging materials and teaches that consumers display an aversion to using petroleum based (i.e., not bio based) materials (see abstract, [0005]), with Weismann teaching that the overall film may beneficially have a bio-based content of 10-100% (with 100% bio-based content of the overall film corresponding to 107.5 pMC and resulting in each individual layer of the overall film being 100% bio based, [0073], [0075]), which overlaps the ranges of claims 1, 4, 9, 11, 15, and 17, and includes mixtures of bio-based and non-biobased (i.e., petroleum based) olefin sources.  Thus, although the use of such bio based materials is already obvious based on Ohlsson and Pereira alone, Weismann makes it even more obvious to use up to 100% bio based materials in the overall multilayer film of Ohlsson (i.e., using the bio based materials from Pereira) to avoid consumer aversion.  This would result in a percent modern carbon in all layers that overlaps the claimed ranges of claims 1, 4, 9, 11, 15, and 17 (i.e., still allowing for some of the ethylene/propylene to be petroleum based).
Although the process limitations are taught in the prior art, these limitations are product by process limitations.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
Although the above uses of the film are taught in the prior art, it is noted that the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  See MPEP 2112 I.  The recitation in the claims that the film is “used in connection with ...” is merely an intended use.  Applicants attention is drawn to MPEP 2106(II)(C) which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
            It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the prior art discloses the film as presently claimed, it is clear that the film of the prior art would be capable of performing the intended use, i.e. used as packaging for the various packaged goods, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Modified Ohlsson does not disclose slipping agents.  However, Nelson is also directed to multilayer packaging films formed of olefin polymers (see abstract) and teaches that slip agents may be added to the outer layers (skin layers) in order to improve handling and processability ([0082]-[0084], [0162]).  Thus, it would have been obvious to have included slip agents in the outer layers of modified Ohlsson in order to improve processability of the film, as taught by Nelson.
In addition and as an alternative to the teachings of Nelson with respect to slip agents, Chang is also directed to a multilayer packaging film based on olefin polymers (see abstract, [0015]) and teaches that slip agents may be added to the outer layers (skin layers) in order to improve handling and processability ([0037]-[0039]).  Thus, it would have been obvious to have included slip agents in the outer layers of modified Ohlsson in order to improve processability of the film, as taught by Chang.
Regarding claim 22, modified Ohlsson teaches all of the above subject matter including forming the film into a tubular shape ([0050]) which would result in an inner core layer and two skin layers as claimed.  The particular method of forming the tubular shape is product by process and is not given weight because the resulting final product is the same regardless of how it is produced (i.e., the final product will still have the central core layer and two skin layers in a tube shape).
Additionally and alternatively, Nelson teaches that one method of forming a multilayer packaging film is to blow the film into a tubular shape during coextrusion, then allow it to collapse to produce a film with a controlled number of layers (including 3 as in Ohlsson) (see abstract, [0019], [0042]-[0043], [0076]).  Thus, it would have been obvious to have used the blown tubular coextrusion process of Nelson in the multilayer film of modified Ohlsson because such a process produces the tubular film called for in Ohlsson.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohlsson et al. (U.S. 2006/0188678) in view of Wilson (U.S. 5,419,934) in view of Pereira et al. (WO/2011/066634, see English language equivalent U.S. 2013/0203953) in view of Weisman et al. (U.S. 2012/0263924), in view of Nelson et al. (U.S. 2012/0107542) in view of Chang et al. (U.S. 2011/0274892), as applied to claim 15 above and further in view of Van Loon et al. (U.S. 2006/0131778).
Regarding claim 21, modified Ohlsson teaches all of the above subject matter but does not disclose corona discharge.  However, Van Loon is also directed to polyolefin multilayer packaging laminates (see abstract, [0001]-[0002]) in which skin and core layers are combined in a sandwich relationship ([0024]) with the core layer including propylene/ethylene copolymers ([0033], polyethylene being copolymerized with C3 propylene), wherein the density of the PE copolymers is 0.915-0.96 ([0038]) which overlaps the claimed range.  The skin layers also include LLDPE ([0024]).  The multilayer laminate is disclosed as having improved seal properties due to the copolymer in the core layer ([0006]).  Van Loon teaches that corona discharge may be performed to control the coefficient of friction of the skin layers ([0049]).  Thus, it would have been obvious to have used the corona treatment of Van Loon on the skin layers of modified Ohlsson in order to control the coefficient of friction.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  

Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787